Harry F. Zinsser and Lillian E. Zinsser v. Commissioner.Zinsser v. CommissionerDocket No. 1261.United States Tax Court1944 Tax Ct. Memo LEXIS 297; 3 T.C.M. (CCH) 314; T.C.M. (RIA) 44108; April 5, 1944*297  E. A. Sefler, Esq., 655 Broadway, McKees Rocks, Pa., for the petitioners. Richard L. Shook, Esq., for the respondent.  SMITH Memorandum Opinion SMITH, Judge: This proceeding is for the redetermination of deficiencies in income tax for 1939 and 1940 of $50.53 and $52.07, respectively. Petitioners are husband and wife and residents of Pittsburgh, Pa. They filed joint income tax returns with the collector of internal revenue at Pittsburgh, Pa., for the calendar years 1939 and 1940. Those returns showed net incomes of $3,926.32 for 1939 and $4,179.77 for 1940. The respondent determined that the correct net incomes were in the amounts of $5,189.17 for 1939 and $5,379.74 for 1940. The principal adjustments made by the respondent upon the audit of the return for 1939 were to add to the net income reported dividends of $877 and interest of $110, and for 1940 dividends of $1,024 and interest of $110. The evidence shows that the dividends and interest admittedly received by Harry F. Zinsser during the taxable years 1939 and 1940 were included in his income from his profession of a practicing physician. The return did not show the amounts separately as dividends and interest received. They*298  were included in the gross income from the practice of his profession. The respondent was in error in increasing the net incomes reported by the items of dividends and interest received. In the petitioners' tax return for 1939 petitioners claimed the deduction of taxes paid of $49.17. It is conceded by the respondent that they are entitled to deduct $21.17 claimed as taxes and the proof shows that they are also entitled to deduct additional taxes paid upon real estate of $456.86. Therefore, the petitioners are entitled to an additional deduction for taxes paid for 1939 over the amount reported ($49.17) of $428.86. Decision will be entered under Rule 50.